Title: From George Washington to Bushrod Washington, 22 November 1797
From: Washington, George
To: Washington, Bushrod



My dear Sir,
Mount Vernon 22d Novr 1797

Your letter of the 13th instt has been duly received, as I believe all your others have. The order for settling my accts as Exr of Colvill was immediately sent to Mr Keith; who asks, as “the order of Court must be published, for a month in the Alexandria Gazette—and the time fixed upon for auditing the accounts made known at the foot of the order, a copy of the order served upon Mr West with a notification of the time for the review of the accts—and, as the defendants live out of the country, a considerable length may

be necessary to allow for entering upon the business, I could wish to be made acquainted with what you suppose to be a reasonable time, before I determine any thing respecting it.” As this business has been entered upon in consequence of your advice, be so good as to let me know what answer to give Mr Keith.
We have heard nothing more of Mrs Forbes. If it should fall in your way, without formality, I should be glad if you would ask Mr Robt Brooke if he did not receive a letter from me, in October, on this subject? If he did, and I see not how it shd be otherwise, his conduct towards me has been very ungenteel; such as I would not have meeted to him, or any other.
The first knowledge we had of Mrs Forbes was communicated by his brother Mr Jno. Brooke to Mr Anderson my Manager; who being at Fredericksburgh & expressing our want of a Housekeeper, the former strongly recommended Mrs Forbes; and promised to ascertain whether she would come or not. Upon a second application (by letter) from Mr Anderson, Mr Jno. Brooke wrote him, that he had written two or three times to Richmond on this business, but had received no answer. A few days afterwards, however, he wrote again, that Mrs Forbes was willing to come for $150 pr Ann.; and was desirous to know soon, if she would be accepted on those terms; advising in the same letter (to avoid delay & accidents) that the answer might pass to her through his brother Robert. The first Post after the receipt of this letter—viz.—on the 27th of Octr I wrote to the latter, enclosing this letter (as an apology for giving him that trouble) requesting as a favour, that he would let Mrs Forbes know that I acceded to her terms, & wished her to proceed immediately to this place & that he would be so good as to give me some items of her character.
Since which, I have never received a line from him; and presume if I had not, (as much by accident as fm a premeditated design) brought the matter to your view I might (if the case is not jeopardized now) have been defeated altogether in obtaining the above person as a housekeeper. If any miscarriage attended my letter, the thoughts I entertain of Mr R. Brooke are unfounded; if he received it, they will mark him pretty strongly in my estimation. remember us kindly to Mrs Washington, and be assured, always, of the friendship of Your Affectionate Uncle

Go: Washington

